                     Case 20-00100     Doc 16       Filed 05/08/20   Page 1 of 11



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                    Baltimore Division

In re: SHANNON A. CHASE
        Debtor                                  *       Case No.: 19-10738


SHANNON A. CHASE                                *

        Plaintiff,                              *
                                                        Adv. Proc.: 20-00100
v.                                              *

RESIDENTIAL CREDIT                              *
OPPORTUNITIES III
MARYLAND, LLC, et al.                           *

        Defendants.                             *

*       *       *        *      *      *        *       *     *       *        *    *

              AMENDED MEMORANDUM IN REPLY TO OPPOSITION OF
                 MOTION TO DISMISS ADVERSARY COMPLAINT

        Defendants, Residential Credit Opportunities III Maryland, LLC and American Mortgage

Investment Partner Management, LLC, (“Lender”) by and through its attorneys, Michael N. Russo,

Jr., Brian T. Gallagher, Brian S. Burkett and Council, Baradel, Kosmerl & Nolan, P.A., offers this

Memorandum in Reply to the Plaintiff/Debtor’s Opposition to the Motion to Dismiss (“Opposition

Memo.”)

                                           Introduction

        Lender made a motion to dismiss the Complaint pending in the above captioned action and

Plaintiff/Debtor Shannon Chase (“Ms. Chase”) opposed the motion. Lender adopts and references

their arguments made in support of the motion and will not repeat them here. However, there are

some discrete points raised by Ms. Chase’s opposition which require a reply. This memorandum

is limited to those discrete points.

                                                    1
                  Case 20-00100        Doc 16       Filed 05/08/20   Page 2 of 11



                                               Argument

    1. Ms. Chase’s claims are barred by the statute of limitations.

            a. 11 U.S.C. §108 (a) does not apply to the facts of the instant case.

        Ms. Chase’s reliance on §108 (a) fails to take note of the chronological requirements of

this section. The section reads, as follows:

        (a)     If applicable nonbankruptcy law, an order entered in a nonbankruptcy
        proceeding, or an agreement fixes a period within which the debtor may commence
        an action, and such period has not expired before the date of the filing of the
        petition, the trustee may commence such action only before the later of—

        (1) the end of such period, including any suspension of such period occurring on or
        after the commencement of the case; or

        (2) two years after the order for relief.

11 U.S.C.A. § 108 (Bold added.)

        Ms. Chase notes the very latest date upon which limitations could expire is January 16,

2019 and that the bankruptcy petition was filed on January 18, 2019: two days later. Opposition

Memo at para. 10, 39. The “applicable nonbankruptcy law” (Maryland’s 3-year statute of

limitations, MD Code, Cts. & Jud. Proc. § 5-101) had in fact “expired before the date of the filing

of the petition.” By its expressed terms, § 108 (a) is inapplicable to the facts of the case. The

petition was filed too late.

            b. The filing of the counterclaim in the state court foreclosure does not toll
               limitations for this adversary complaint.

        After the failure of 11 U.S.C §108 (a) to permit the adversary proceeding to go forward,

and despite the expiration of the statute of limitation, Ms. Chase seeks to posture the adversary

proceeding as a continuation of the Circuit Court action. Ms. Chase incorrectly seeks to have the

tolling of the statute of limitations in the Circuit Court extend to this adversary proceeding.

However, the adversary proceeding is actually an impermissible collateral attack of the Circuit

                                                    2
                 Case 20-00100        Doc 16     Filed 05/08/20      Page 3 of 11



Court’s ruling rather than an extension of that case. This collateral attack would cause this Court

to impermissibly intrude on the role of the Maryland Court of Special Appeals.

       “The Rooker-Feldman doctrine, established by two Supreme Court decisions handed down

sixty years apart, provides that a federal district court lacks the jurisdiction to hear a collateral

attack on a state court judgment or to review final determinations of state court decisions. See

Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149, 68 L. Ed. 362 (1923); District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303, 75 L. Ed. 2d 206 (1983).

§ 8:1.Overview, Bankr. Evid. Manual § 8:1 (2019 ed.). The intention of the Rooker-Feldman

doctrine is to prevent federal courts of original jurisdiction from becoming an forum in which to

appeal state court rulings.

       The test for determining whether the Rooker-Feldman doctrine should be applied requires

an examination of the content and status of claims in each action. This test is described, as follows:

       In determining whether the Rooker-Feldman doctrine applied, the Supreme Court
       held that the test was whether the asserted issues in the federal court proceeding are
       “inextricably intertwined” with an issue resolved by the state court. Lower courts
       noted that there was no bright line that could be discerned from this standard. The
       Court provided further clarification to the test in Exxon Mobil Corp. v. Saudi Basic
       Indus. Corp., and the following four-part test is applied:

             1. the federal plaintiff lost in state court;
             2. the plaintiff complains of injuries caused by the state court judgment;
             3. the judgment was rendered before the federal suit was filed; and
             4. the plaintiff is inviting the court to review and reject the state court
             judgment.

       The first and third prongs are procedural issues. The first prong requires the plaintiff
       to have lost in state court. The doctrine applies even if the state court judgment was
       entered by default. The test has not been satisfied where the state court ruling was
       an order, not a judgment. It has also not applied where the plaintiff in the
       bankruptcy proceeding was the prevailing plaintiff in the state court action. The
       judgment entered in state court need not be final for the doctrine to apply. It is
       applicable if the judgment has been appealed.

§ 1:99.Overview of the Rooker-Feldman doctrine, 1 Bankruptcy Litigation § 1:99

                                                  3
                 Case 20-00100        Doc 16     Filed 05/08/20     Page 4 of 11




       This doctrine is likewise applied to an adversary proceeding in a bankruptcy action. In

Keeler the U.S. District Court for the District of Maryland affirmed a ruling of the Maryland

Bankruptcy Court that the Rooker-Feldman doctrine barred the bankruptcy court from reviewing

state court actions, even those in which an appeal was pending. The U.S. District Court concluded,

as follows:

       The bankruptcy court lacks jurisdiction under the Rooker–Feldman doctrine to
       review state court judgments, even for alleged jurisdictional deficiencies, and so
       did not abuse its discretion in declining to review the validity of a Maryland state
       court charging order. The operation of Rooker–Feldman renders the resolution of a
       state court appeal irrelevant to the question raised on appeal before this court.


In re Keeler, 273 B.R. 416, 422, 2002 WL 230700 (D. Md. 2002), see Charchenko v. City of

Stillwater, 47 F.3d 981, 984 (8th Cir. 1995) (“Charchenko's state law claims are barred by Rooker–

Feldman. The state court determined that Charchenko must pursue a writ of certiorari before he

could obtain relief under state law for wrongful termination. Because Charchenko has never

pursued a writ of certiorari, allowing the district court to apply state law to the merits of

Charchenko's wrongful termination claim would effectively void this determination.”); see also In

re Johnson, 210 B.R. 1004, 1006–07 (Bankr. W.D. Tenn. 1997) (“to the extent necessary, this

court will sua sponte lift the automatic stay to allow litigation in the Tennessee courts, both trial

and appellate, to continue.”).

       The instant action began in the Circuit Court as a foreclosure action filed by the Lender in

this action, against Ms. Chase. On November 14, 2018, Ms. Chase filed a counterclaim alleging

forgery and moved ex parte for a temporary restraining order preventing the foreclosure sale. The

Lender moved to strike the counterclaim and opposed the injunction. On December 7, 2018 the

Circuit Court for Anne Arundel County granted the injunction conditioned on Ms. Chase making



                                                 4
                 Case 20-00100        Doc 16     Filed 05/08/20     Page 5 of 11



escrow payments of $1,891.68 per month retroactive to the date of the motion. On December 27,

2018, the Circuit Court denied Lender’s motion to strike the counterclaim. On January 4, 2019,

Ms. Chase noted an appeal of the Circuit Court action to the Maryland Court of Special Appeals.

On January 14, 2019 the Circuit Court lifted its injunction on the foreclosure sale. On January 23,

2019 the Lender filed a Suggestion of Bankruptcy in both the Circuit Court and appellate cases.

The appeal has not been briefed or argued and the case is stayed due to the bankruptcy.

       The wrongful event alleged in both actions is an act of forgery. Likewise, the relief is the

same: to relieve the Ms. Chase of the obligation under a note due to the alleged forgery of her

signature on various documents. Ms. Chase chose to advance that argument in the state courts and

still has an appeal pending in that matter. If the trustee chooses to take up the state Circuit Court

action, it can. Likewise, if Ms. Chase wishes to, she can ask that this Court abstain to continue the

state court action. What cannot be done is attack that action collaterally in this adversary

proceeding.

           c. There is not “continuing harm.”

       The doctrine of continuing harm “tolls the statute of limitations in cases where there are

continuing violations. Maryland's theory of continuing breach of contract is a limited one,

however. To apply the continuing harm doctrine, the breach itself -- rather than the damages --

must be continuing in nature. If the allegation is more properly understood as the continuing effects

of a single earlier act then the limitations period is not tolled.” Mills v. Galyn Manor Homeowner's

Ass'n, Inc., 239 Md. App. 663, 681, 198 A.3d 879, 889 (2018), reconsideration denied (Jan. 29,

2019), cert. granted sub nom. Andrews & Lawrence Prof'l Servs., LLC v. Mills, 463 Md. 523, 206

A.3d 314 (2019), and aff'd sub nom. Andrews & Lawrence Prof'l Servs., LLC v. Mills, 467 Md.

126, 223 A.3d 947 (2020). Further, “while there may have been continuing ill effects from the



                                                 5
                 Case 20-00100        Doc 16     Filed 05/08/20      Page 6 of 11



original alleged violation, there was not a series of acts or course of conduct by appellee that would

delay the accrual of a cause of action to a later date.” Duke St. Ltd. P'ship v. Bd. of Cty. Comm'rs

of Calvert Cty., 112 Md. App. 37, 52, 684 A.2d 40, 48 (1996). For example, the statute of

limitations can be tolled for a continual tort such as a nuisance, or the monthly over-charging of

rent. See id. (“claims that are in the nature of a ‘continuous tort,’ such as nuisance, can extend the

period of limitations due to their new occurrences over time”); see also, MacBride v. Pishvaian,

402 Md. 572, 584, 937 A.2d 233, 240 (2007), abrogated on other grounds by Litz v. Maryland

Dep't of Env't, 434 Md. 623, 76 A.3d 1076 (2013) (“continuing violations that qualify under this

theory are continuing unlawful acts [like] monthly over-charge of rent, not merely the continuing

effects of a single earlier act”). However, the statute of limitations is not tolled in cases stemming

from a singular event like continuing to receive emails after failing to remove an email address

form a distribution list, or the breach of a contract. See Walton v. Network Sols., 221 Md. App.

656, 677, 110 A.3d 756, 769 (2015) (explaining that the failure to remove an email address from

a distribution list is a single event and not an ongoing trespass or nuisance claim such that the

continuing harm doctrine is applicable); see also Mills, 239 Md. App. At 682 (explaining that the

statute of limitations is not tolled under the continuing harm doctrine when the alleged harm stems

from a single breach of contract).

       Ms. Chase’s “continuing harm” theory fails on its own definition. Opposition at para. 47.

One singular act of forgery cannot be said to be a harm repeated over time such as monthly failure

to make rent payments or continued nuisances coming from one neighbor to another’s property

like smoke or odor. While there may be “continuing ill effects,” the doctrine of continuing harm

cannot be used to delay the accrual of the statute of limitations based on the singular act.

           d. Stating fraud with particularity.



                                                  6
                 Case 20-00100        Doc 16     Filed 05/08/20      Page 7 of 11



        Ms. Chase begins her argument with misstatements of the elements of a civil fraud. Ms.

Chase cites the court to a 1978 appeal of a criminal conviction of forgery in State v. Reese, 283

Md. 86, 87, 388 A.2d 122, 123 (1978). The Court of Appeals described the issue in that matter,

as follows: “In the present appeal we are called upon to determine whether the making of a false

or fictitious entry in the tax rolls of a county government constitutes the crime of forgery either at

common law or under Maryland Code (1957, 1976 Repl.Vol.) Art. 27, s 44.” State v. Reese, 283

Md. at 87, 388 A.2d at 123 (1978). Starting from this unsteady foundation, Ms. Chase glosses

over the 5 elements required to assert a prima facia case of civil fraud.

               To prevail on a claim of fraud, a plaintiff must show, by
               clear and convincing evidence:

               (1) that the defendant made a representation;
               (2) that at the time he knew the representations were false;
               (3) that he made them with the intention and purpose of deceiving the
               plaintiff;
               (4) that the plaintiff relied on such representations; and
               (5) that the plaintiff sustained the alleged loss and damage as the proximate
               result of the representations.

In re Valdes, 188 B.R. 533, 535 (Bankr. D. Md. 1995). See Memorandum in Support of Motion

to Dismiss at p. 8. Ms. Chase’s adversary complaint must state the facts specific to each element

– this is not done. Instead Ms. Chase makes only general statements about an alleged scheme

which is alleged to have occurred in 2007 between her deceased father and the originating lender

of the loan in question. Ms. Chase ignores the fact, well known from the foreclosure action, that

the Lenders are assignees of the loan and not the parties to the transaction in 2007. If Ms. Chase

is to raise a 13-year-old alleged act of forgery committed not by Lender but by Lender’s

predecessor in title, they are required to allege much more by way of specific facts to give the

Lender an inkling of the basis for these allegations. With this in mind, it is readily apparent that




                                                  7
                  Case 20-00100         Doc 16    Filed 05/08/20      Page 8 of 11



the alleged fraudulent allegations are inadequate. To illustrate, the facts which must be stated with

particularity, include the following:

    1. When and how did Ms. Chase become aware of the alleged forgery?
    2. How is the alleged employee/forger Lashean Taylor related to the Lender? Opposition at
        para. 61.
    3. Who were the other “employees” who perpetrated the scheme?
    4. What specific representations were made?
    5. What role did Ms. Chase’s father have in the alleged scheme? Did he perpetrate or
        facilitate the fraud? Was he an accomplice?
    6. Did the Ms. Chase ratify the transactions which provided significant amount of money to
        her father?
    7. Why was Ms. Chase included on the loan documents?
    8. What were proceeds of the loan used for?
    9. Where did the alleged forgeries take place?
    10. Was Ms. Chase aware of any or all of the multiple applications for loans?
    11. Did Ms. Chase have access to or control over her father’s financial affairs?

       It is well established that, “in the Fourth Circuit, a complaint must identify with

particularity the time, place, and contents of the false representations, as well as the identity of the

person making the misrepresentation and what he obtained thereby. Mere allegations of ‘fraud by

hindsight’ will not satisfy the requirements of Rule 9(b).” In re Madeoy, 576 B.R. 484, 495 (Bankr.

D. Md. 2017) (internal citations omitted). Additionally, “Rule 9(b) requires that all claims must be

pled with particularity to each defendant.” Id.

       Ms. Chase’s Adversary Complaint is deficient in that it fails to allege any facts which show

that Lenders involvement or liability of any fraudulently obtained signature. Moreover, the

elements of fraud have not been met. To prevail on a claim of fraud, a plaintiff must show, by clear

and convincing evidence:

               (1) that the defendant made a representation;
               (2) that at the time he knew the representations were false;
               (3) that he made them with the intention and purpose of deceiving the plaintiff;
               (4) that the plaintiff relied on such representations; and
               (5) that the plaintiff sustained the alleged loss and damage as the proximate result
               of the representations.


                                                   8
                 Case 20-00100       Doc 16     Filed 05/08/20     Page 9 of 11



In re Valdes, 188 B.R. 533, 535 (Bankr. D. Md. 1995). The Adversary Complaint is completely

devoid of any such facts. Presumably because no such facts exist. Ms. Chase merely, and without

support, states that Lenders engaged in a “scheme to defraud plaintiff/Ms. Chase” and the

Defendants “wrongfully entered mortgage notes and filed Deeds of Trust.” See Adversary

Complaint, paras. 69-70. These are conclusory allegations stated without any particularity.

       Ms. Chase did not meet her burden of pleading fraud with particularity. Ms. Chase fails to

provide any material facts to show that Lenders committed any intentional act that would amount

to fraud and further survive against a motion to dismiss. Without facts to support the allegations,

Ms. Chase’s claim for fraud against Lenders must be dismissed.

   2. Ms. Chase is equitably estopped.

       Ms. Chase is equitably estopped from, and/or has waived any right to, advancing the

arguments in the Adversary Complaint. Ms. Chase seeks to avoid this inevitable conclusion by

advancing another theory of fraud that is both without any factual support and unmerited. Ms.

Chase’s new theory fails for two reasons: (1) the loan modification documents are admissible, and

(2) Ms. Chase failed to offer any evidence regarding her prior representations.

       The loan modification documents are admissible. The Federal Rules of Evidence provide,

as follows:

       (a) Prohibited Uses. Evidence of the following is not admissible--on behalf of any
       party--either to prove or disprove the validity or amount of a disputed claim or to
       impeach by a prior inconsistent statement or a contradiction:
       (1) furnishing, promising, or offering--or accepting, promising to accept, or
       offering to accept--a valuable consideration in compromising or attempting to
       compromise the claim; and
       (2) conduct or a statement made during compromise negotiations about the claim-
       -except when offered in a criminal case and when the negotiations related to a claim
       by a public office in the exercise of its regulatory, investigative, or enforcement
       authority.




                                                9
                 Case 20-00100        Doc 16     Filed 05/08/20     Page 10 of 11



Fed. R. Evid. 408 (italics added). This Rule provides for the exclusion of documents related to the

claim at issue. In this case, the claim advanced by Ms. Chase is the alleged fraud. Here, Ms. Chase

seeks to exclude the 2016 Letter, Assistance Form, Hardship Affidavit and Authorization Letter

as documents related to settlement discussions. However, the documents are not inadmissible on

that basis. Lenders have offered 2016 Letter, Assistance Form, Hardship Affidavit and

Authorization Letter to show prior representations made by Ms. Chase related to the modification

of Ms. Chase’s loan and not negotiations of Ms. Chase’s claim of forgery. Thus, the 2016 Letter,

Assistance Form, Hardship Affidavit and Authorization Letter are not inadmissible as settlement

documents.

       Further, without any factual support, Ms. Chase’s statements in her Opposition are now

advancing an alternative theory that her mother, Catherine Chase, was also involved in submitting

forged/false documents to Lender. Ms. Chase merely states that the documents bearing her name

and/or signature, as well as extensive personal financial information that would tend to only be

known by Ms. Chase, was not of her own doing. In essence, Ms. Chase is attempting relieve herself

of her debt obligations by stating that her father forged her signature on loan documents prior to

his death, and that her mother submitted false loan documents after his death, all at time when Ms.

Chase was making payments on the loan and actively participating in mediation during the

foreclosure process. That argument is nonsensical and is completely devoid of any facts stated

with particularity. Ms. Chase is estopped from making allegations that are contrary to her prior

representations of which Lenders relied on.

                                             Conclusion

       For these reasons, Lender requests that the Adversary Complaint be dismissed in its entirety,

with prejudice, and that this Court provide any further relief as it may deem appropriate.



                                                 10
              Case 20-00100    Doc 16    Filed 05/08/20     Page 11 of 11




                                               COUNCIL, BARADEL,
                                               KOSMERL & NOLAN, P.A.

                                        By:    /s/ Michael N. Russo, Jr.
                                               Michael N. Russo, Jr.
                                               Brian T. Gallagher
                                               Brian S. Burkett
                                               125 West Street, 4th Floor
                                               Annapolis, MD 21401
                                               410-268-6600
                                               Russo@CouncilBaradel.com
                                               Attorneys for Defendants




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 8th day of May 2020 a copy of the foregoing was
delivered via U.S. mail, first class, postage prepaid, to the following:

William C. Johnson, Jr.
The Johnson Group, LLC
6305 Ivy Lane, Suite 630
Greenbelt, Maryland 20770
Attorney for Ms. Chase


                                               /s/Michael N. Russo, Jr.
                                               Michael N. Russo, Jr.




                                          11
